Citation Nr: 0706365	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for right foot 
hammertoe and valgus deformities, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased rating for left foot hammertoe 
and valgus deformities, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a separate compensable rating for right 
foot callosities and plantar warts.

4.  Entitlement to a separate compensable rating for left 
foot callosities and plantar warts.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Winston- 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a 30 percent rating 
for each foot for callosities and plantar warts with 
hammertoe and valgus deformities effective from June 22, 
2001.

The veteran requested a Travel Board hearing in May 2003.  
One was scheduled for him by the RO. He subsequently withdrew 
his Travel Board request in April 2004.  

The claim was remanded in February 2005 for additional 
development and has now been returned for adjudication.
 
On appeal the veteran appears to be claiming entitlement to 
service connection for post traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  At all times relevant to this appeal the veteran's right 
and left foot hammertoe and valgus deformities were 
productive of disability equating to severe foot injuries.

2.  At all tines relevant, the veteran's right and left foot 
callosities and plantar warts were manifested by disability 
that equated to a tender and painful scar for each foot.

3.  Prior to August 30, 2002, the veteran's right and left 
foot callosities and plantar warts were not manifested by 
exfoliation, exudation or itching constant and they did not 
involve an exposed area.

4.  Since August 30, 2002, the veteran's right and left foot 
callosities and plantar warts have not been manifested by 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or by at least 5 percent, but less than 
20 percent, of exposed areas, or; by a need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for right 
foot hammertoe and valgus deformities of the right foot have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2006).

2.  The criteria for an increased disability rating for right 
foot hammertoe and valgus deformities of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.

3.  The criteria for a separate 10 percent evaluation, but 
not higher, for callosities and plantar warts of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7803-7806, 
7819 (2002), 4.118, Diagnostic Codes 7806, 7819 (2006).

4.  The criteria for a separate 10 percent evaluation, but 
not higher, for callosities and plantar warts of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7803-7806, 
7819 (2002), 4.118, Diagnostic Codes 7806, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was readjudicated in an April 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date is harmless as to the claims which are denied 
because any questions pertaining to an effective date are 
moot.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for the skin 
disorders of each foot is harmless because the RO has yet to 
have had the opportunity to assign the effective dates in the 
first instance, and the veteran retains his right to appeal 
any effective date assigned by the RO. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Background

By rating action in January 1983 service connection was 
awarded for callosities of the right foot and plantar wart of 
the left foot.  A noncompensable rating was assigned.

At a December 2001 VA fee basis examination the veteran 
reported that his feet hurt continuously and he had 
difficulty standing more than 5 minutes due to his calluses 
and plantar warts.  His feet reportedly would swell after 
about 20 minutes of walking. On examination he had extensive 
callus formation as well as plantar warts on both feet. The 
right foot revealed extensive callus formation as well as 
warts on the plantar aspect.  He had bilateral hammertoe 
deformities of the second, third, and fourth toes, with a 25 
degree hallux valgus deformity with bunions on the right 
side, and 30 degree on the left.  Extensor tendons of both 
feet were noted to be visible and prominent on inspection.  
The left foot revealed a 3.5 cm scar in the medial aspect of 
the posterior ankle and an 11 centimeter scar in the lateral 
ankle.  The diagnosis was callosities and plantar warts, 
bilaterally; hammertoe deformities and valgus deformities. 
The examiner opined that the veteran suffered quite 
significantly from his bilateral foot condition.

At a February 2006 VA fee basis examination the veteran 
reported treatment with chemicals and abrasion for his feet 
over the years.  He denied a history of foot surgery.  His 
pain was reportedly primarily on the bottom of his feet.  Any 
weight bearing caused him significant discomfort.  He had 
been prescribed a cane for use in ambulating.  He denied any 
bone infections or any other foot infections.  His feet 
reportedly hurt continuously with a dull ache on a scale of 
2-3 out of 10, upon any weight bearing his pain increased to 
8-9 out of 10.

On examination his skin revealed no evidence of 
hyperhidrosis, ulcerations, fissures, exfoliation, crusting, 
or induration.  The feet revealed evidence of some calluses 
around both of his heels and under the metatarsal heads 
numbered 1-3 of each foot.  There were also small calluses on 
the dorsum of his big toe and the dorsolateral aspects of 
both little toes.  The calluses were slightly roughened and 
hypo pigmented but they did not limit motion nor were they 
associated with any systemic diseases. They did not manifest 
in connection with any nervous disorder.  

The feet showed signs of abnormal weight bearing with 
calluses.  The appellant's gait and posture were abnormal 
requiring a single point cane for ambulation.  Both ankles 
had full a full range of motion and no ankylosis.  Range of 
motion was not limited by additional pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
The feet and toes revealed no edema, disturbed circulation, 
weakness, or atrophy, and no sign of deformity.  Palpation 
along the plantar surface revealed moderate tenderness. There 
was no current evidence of any warts.  The Achilles tendons 
revealed good alignment.  There was slight evidence of bunion 
deformities bilaterally.  There were hammertoes of 
metatarsals two through five of each foot.  The veteran did 
not have claw feet.  There was no evidence of Morton's 
metatarsalgia or hallux rigidus.  The veteran did exhibit 
significant limited function of standing and walking.  The 
examiner summarized that the veteran had bilateral hallux, 
degenerative arthritis, multiple calluses and painful and 
tender feet along the metatarsal heads.  He had much 
difficulty with all weight bearing activity and required a 
single point cane to ambulate.  All weight bearing activities 
were significantly limited.  The diagnoses were bilateral 
foot callosities with hammertoe and valgus deformities of the 
feet; bilateral plantar warts, currently resolved; 
degenerative arthritis; and osteopenia of each foot.

Criteria/Analysis

The veteran contends that he is entitled to higher disability 
ratings for both feet. In this case, the disability involves 
the musculoskeletal system and skin of the feet. 

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Indeed, the Court has also 
held that, although the reason for the change must be 
explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated. 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case the veteran's primary complaint pertains to 
callosities and plantar warts of the feet.  There is no 
diagnostic code specific to bilateral callosities and plantar 
warts of the feet. For this reason, the RO initially 
evaluated the veteran's service-connected disabilities by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5282, and 38 
C.F.R. § 4.118, Diagnostic Code 7819. Diagnostic Code 5282 
addresses hammertoes, while Diagnostic Code 7819 addresses 
benign skin neoplasms. The Board will consider whether the 
veteran can receive higher ratings under these codes, as well 
as any other potentially applicable diagnostic codes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Before evaluating the veteran's increased rating claims, the 
Board requested in the February 2005 remand for the RO to 
consider whether the veteran's bilateral callosities and 
plantar warts with hammertoe and valgus deformities were 
entitled to separate ratings for the musculoskeletal and skin 
disabilities without violating the provisions of 38 C.F.R. 
§ 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994).

After reviewing the evidence the Board finds that the 
veteran's most significant disability is his limitation of 
foot function due to pain caused by multiple hammertoes on 
each foot, bilateral hallux, and tenderness.  The veteran's 
bilateral foot disorder has been reported to cause 
"significant" suffering, as well as a significant 
limitation of all weight bearing activities.  Hence, the 
Board finds that each of the veteran's feet warrant a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
for evidence equating severe orthopedic foot impairment.  

As to whether an increased evaluation is warranted for the 
orthopedic component of the appellant's foot disorder, there 
is no evidence that either foot is manifested by a marked 
claw foot disorder, indeed, the February 2006 VA examiner 
specifically found no evidence of claw feet.  Hence, an 
increased rating is not in order pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2006).  Likewise, there is no 
evidence of disability that equates to pronounced pes planus 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation.  Hence, an increased 
evaluation is also not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Given these facts, there is no 
schedular basis for an increased evaluation for the 
orthopedic component of the appellant's foot disorder.

Turning now to the rating warranted for callosities and 
plantar warts, the Board initially finds that these skin 
disorders must, in light of Esteban, be evaluated separately 
from the orthopedic disorders.  

In this regard, the rating criteria to evaluate skin 
disorders changed during the pendency of this appeal.  As 
such, the Board will apply the old criteria for rating skin 
disorders to the period prior to August 30, 2002, and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7819 provided that benign new skin growths were to be rated 
as scars, or as for eczema dependent on location, extent and 
repugnant or otherwise disabling character of manifestations.  
Looking then at the pre August 30, 2002 regulations 
pertaining to scars, the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) provided a 10 percent rating for 
scars that were superficially tender and painful on objective 
evaluation.  Based on that criteria, and the findings of 
painful callosities and plantar warts at the December 2001 VA 
examination, it is clear that separate 10 percent evaluations 
are warranted for the skin disorder affecting each foot.

As to whether a rating in excess of 10 percent is in order 
for either foot prior to August 30, 2002, the Board notes 
that no schedular rating in excess of 10 percent was 
available for scars prior to August 30, 2002.  Hence, looking 
at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), the Code 
for rating eczema, the Board notes that under this Code a 30 
percent evaluation required evidence of exudation or constant 
itching, extensive lesions, or a marked disfigurement.  
Neither the December 2001 nor outpatient treatment records 
dating prior to August 30, 2002 show that level of 
disability.  

Likewise when comparing the rating criteria which became 
effective on August 30, 2002, with the evidence which 
postdates the change, the Board finds no evidence that the 
appellant's callosities with plantar warts affected 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
area affected, or necessitated systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Hence, an increased evaluation above 
the 10 percent awarded above for each foot is not in order.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, except as otherwise noted, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 
Extraschedular ratings

The Board finds no evidence that the appellant's service- 
connected bilateral foot disability presents such an unusual 
or exceptional disability picture as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b). There is no evidence that the service- 
connected disability alone interferes markedly with 
employment in a way not contemplated by the schedular 
ratings. Nor is there any evidence that the disability has 
caused repeated hospitalizations, or that the appellant has 
needed extensive outpatient treatment, or that there were any 
other exceptional characteristics that would not be addressed 
by the schedular rating criteria.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his 
bilateral foot disorder. Consequently, the Board concludes 
that referral of this case for consideration of an 
extraschedular rating is not warranted. See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).


ORDER

Entitlement to an increased rating for right foot hammertoe 
and valgus deformities  is denied.  

Entitlement to an increased rating for left foot hammertoe 
and valgus deformities is denied.

Entitlement to a separate 10 percent rating for right foot 
callosities and plantar warts is granted subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to a separate 10 percent rating for left foot 
callosities and plantar warts is granted subject to the laws 
and regulations governing the award of monetary benefits. 


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


